DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Claims 3-4 are cancelled.  
Claims 1-2 and 5-17 are pending.
In the previous final rejection action mailed on 11/02/2021, the claims 8-13 have been in the condition of the allowance.

Allowable Subject Matter
Claims 1-2 and 5-17 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 14 are allowed since there is no prior teaches a flexible display panel, comprising: 
a display region having a first flexible substrate and a second flexible substrate, wherein the display region is 
a bonding region having a rigid substrate for bonding chips; and 
the transition region located between the display region and the bonding region; 
wherein 
a portion of a surface of the rigid substrate is bonded to the second flexible substrate to expose a remaining portion of the surface of the rigid substrate, 
the remaining portion of the surface of the rigid substrate is provided with a solder pad and a chip, and the chip is disposed on the solder pad; and 
wherein 
a buffer layer overlays the second flexible substrate and the remaining portion of the surface of the rigid substrate, and a metal wiring layer overlays the buffer layer, the second flexible substrate, and the remaining portion of the surface of the rigid substrate.  
Claims 2, 5-7 and 15-17 are allowed since they depend on the allowed claims 1 and 14.

Claim 8 is allowed since there is no prior teaches a method for preparing a flexible display panel comprising: 
providing a glass substrate and applying a thermosetting polymer on the glass substrate; 
curing the thermosetting polymer thereon into a solid film by baking; 
removing the solid film on a surface of a bonding region to expose a surface of the glass substrate underneath; 
forming a buffer layer on a surface of the solid film and the surface of the glass substrate from which the solid film has been removed; 
forming a metal layer on the buffer layer; 
forming a solder pad and metal wiring in the bonding region of the metal layer; attaching a chip to the solder pad of the bonding region after finishing bonding 
sawing of a panel unit; and removing the glass substrate outside the bonding region and a transition region.
Claims 9-13 are allowed since they depend on the allowed claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871